ACCEPTED
                                                                                               12-15-00189-CV
                                                                                  TWELFTH COURT OF APPEALS
                                                                                                TYLER, TEXAS
                                                                                          8/19/2015 5:04:59 PM
                                                                                                 CATHY LUSK
                                                                                                        CLERK

                              CAUSE NO. 12-15-00189-CV              ORAL ARGUMENT
                                                                        REQUESTED
                                                               FILED IN
                                                        12th COURT OF APPEALS
                                                             TYLER, TEXAS
                                    IN THE
                                                        8/19/2015 5:04:59 PM
                          COURT OF APPEALS FOR THE
                                                             CATHY S. LUSK
         TWELFTH       DISTRICT OF TEXAS SITTING IN TYLER, TEXAS Clerk




        GARRISON NURSING HOME AND REHABILITATION CENTER
                AND GARRISON NURSING HOME, INC.,

                                                                          APPELLANT,
                                           vs.
                                LEGATHA DEMINGS,

                                                                            APPELLEE.



                     On Appeal from the 1451h Judicial District Court
                      ofNacogdoches, Nacogdoches County, Texas


                         UNOPPOSED MOTION TO EXTEND
                         TIME TO FILE APPELLANTS' BRIEF


       COMES NOW, GARRISON NURSING HOME AND REHABILITATION

CENTER AND GARRISON NURSING HOME, INC., Appellants in the above-entitled and

numbered appeal and pursuant to Rule 10.5 (b) and Rule 38.6 of the Texas Rules of

Appellate Procedure file the following Unopposed Motion to Extend Time to File

Appellant's Brief and in support thereof would respectfully show the court the following:
                                               I.

       This lawsuit relates to a health care liability claim filed by Appellees. The appeal

relates to the sufficiency of Appellees' expert report filed in order to meet the requirements

of Chapter 74 of the Texas Civil Practice and Remedies Code:

       1.     The current deadline for filing Appellee's brief is August 26, 2015;

       2.     This is Appellant's first request for an extension of time; and

       3.     Appellant seeks a Twenty-one (21) day extension of the filing deadline.

                                              II.

       Appellant relies on the following facts to reasonably explain its need for this extension

of time:

       a.     Appellant's lead counsel, David Frost is preparing for a trial set for August 31,
              2015, in IMMI Turbines, Inc. v. Turbo-Mech International, Inc., Gary
              Bateman, as Director, Gary Bateman, Jr., as President and Chief Executive
              Officer, Petrofac Facilities Management International Limited and Petrofac
              Brownfield, Ltd. , Cause No. 2011-67559, in the 80th Judicial District Court
              of Harris County, Texas. This is a complex lawsuit related to the construction
              of sophisticated equipment for installation and use on an oil and gas
              production platfonn in the Persian Gulf which involves thousands of
              documents and many witnesses. Mr. Frost has been and will continue to be
              involved in preparation for this trial and has not had sufficient time to review
              the clerk's record and reporter's record, and complete the legal research
              needed to brief the issues in this case.

       b.     Additionally, Appellant's lead counsel, Mr. Frost, has been involved in the
              preparation of reports, internal communications and discovery responses in
              numerous civil cases which in conjunction with the above referenced trial
              preparation have prevented counsel from having sufficient time to review the
              clerk's record and reporter's record, and complete the legal research needed
              to brief the issues in this case.



                                             - 2-
                                              III.

       This request for an extension of time in which to file Appellants' Brief is not sought

solely for the purposes of delay, but is sought as a result of other legitimate commitments

upon lead appellate counsel during the time period allowed for the filing of Appellant's

Brief. The granting of this request for an extension of time will allow counsel for Appellant

to carefully and thoroughly research and brief the issues facing the Court in this appeal and

will serve the ends ofjustice by facilitating the Court's orderly and precise disposition of this

matter, thus resulting in judicial economy and conservation of the Court's resources and time.

                                              IV.

                            Conference with Opposing Counsel

       Counsel David W. Frost contacted Appellee's counsel, W. Stephen Shires, to

determine whether he would oppose this motion for extension of time and Mr. Shires

indicated he does not oppose this motion.

       WHEREFORE, PREMISES CONSIDERED, Appellants, GARRISON NURSING

HOME AND REHABILITATION CENTER and GARRISON NURSING HOME, INC.,

respectfully requests the court to extend the time for filing Appellants' Brief to and including

September 16,2015, and for such other and further relief to which Appellant may show just

entitlement.

                                            Respectfully submitted,

                                            KENT, ANDERSON, BUSH, FROST &
                                            METCALF, P.C.
                                            Woodgate I, Suite 200


                                              -3-
1121 E.S.E. Loop 323
Tyler, Texas 75701
(903) 579-7500
(903) 581-3701 (Fax)




        David W. Frost
        State Bar No. 08139200

ATTORNEYS FOR APPELLANTS
GARRISON NURSING HOME AND
REHABILITATION CENTER and
GARRISON NURSING HOME, INC.




 - 4-
                                      VERIFICATION

STATE OF TEXAS                §
                              §
COUNTY OF SMITH               §

        BEFORE ME, the undersigned notary public, on this day appeared David W. Frost,

a person known to me and after being duly sworn upon his oath, deposed and stated:

       My name is David W. Frost. I am legally competent to make this affidavit. I am one

of the appellate counsels for GARRISON NURSING HOME AND REHABILITATION

CENTER and GARRISON NURSING HOME, INC. , Appellants herein. In connection with

my representation of GARRISON NURSING HOME AND REHABILITATION CENTER

and GARRISON NURSING HOME, INC., I have prepared the foregoing Motion for

Extension of Time to File Appellant's Brief. I have read such Motion and state that all the

facts therein alleged are true and correct and within my personal knowledge. Said Motion

is not filed solely for the purposes of delay, but only so that justice may be done.

       Further affiant sayeth not.




                                                   David W. Frost


       SUBSCRIBED AND SWORN TO BEFORE ME by the said David W. Frost on

this /tfJ.-(_day of August, 2015, to certify which witness my hand and official seal of office.



                                                   N~a:&;~~
                                                   STATE OF TEXAS

                                             -5-
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was mailed, as
indicated below, on this the       111\ day of August, 2015:
       Via Certified Mail!RRR
       Mr. W. Stephen Shires
       Law Office of Stephen Shires, PLLC
       123 San Augustine Street
       Center, Texas 75935




                                               -6-